United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
A.R., Appellant
and
DEPARTMENT OF JUSTICE, FEDERAL
BUREAU OF INVESTIGATION, Quantico, VA,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 08-2441
Issued: March 10, 2009

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On September 13, 2008 appellant filed a timely appeal from decisions of the Office of
Workers’ Compensation Programs dated January 24, April 22 and July 28, 2008. Pursuant to 20
C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this case.
ISSUES
The issues are: (1) whether appellant sustained a lower back injury in the performance of
duty on October 12, 2007; and (2) whether the Office properly refused to reopen appellant’s case
for reconsideration of his claim under 5 U.S.C. § 8128.
FACTUAL HISTORY
Appellant, a 42-year-old special agent, filed a claim for benefits on October 12, 2007,
alleging that he experienced pain in his lower back, radiating down his legs, while conducting
firearms training on October 12, 2007.

On December 21, 2007 the Office advised appellant that it required additional factual and
medical evidence to determine whether he was eligible for compensation benefits. It asked
appellant to submit a comprehensive medical report from his treating physician describing his
symptoms and the medical reasons for his condition and an opinion as to whether his claimed
condition was causally related to his federal employment. The Office requested that appellant
submit the additional evidence within 30 days.
In a Form CA-16 dated October 15, 2007, Dr. Aldo M. Rosemblat, Board-certified in
neurosurgery, stated that appellant experienced a pinching sensation in his lower back, radiating
down to his hamstring, while participating in a firearms training exercise. He diagnosed lumbar
strain and a sacroiliac dysfunction.1
Appellant submitted three reports received by the Office on January 23, 2008. In a report
dated October 15, 2007, Dr. Rosemblat diagnosed a herniated disc at L5-S1. He stated in
another report dated October 15, 2007:
“On October 12, 2007, appellant ... in the course of a normal training exercise ...
injured his low back. He soon progressed to pain in the lower extremities and
extreme difficulty in standing, sitting and walking. He has been out of work since
then. Part of the pain and discomfort has subsided, but he is very stiff and he
moves slowly and deliberately.
“There was pronounced paravertebral muscular spasm, pain to palpation of the ST
joints, the pelvis was unleveled, the piriformiis stretching signs were positive.
There was decreased strength of the muscles supplied by L4, L5 and S1.”
Dr. Rosemblat recommended that appellant stay out of work until his condition improved and
scheduled appellant for a magnetic resonance imaging (MRI) scan of the lumbar spine, which he
underwent on October 18, 2007. The results of the MRI scan indicated a small central disc
protrusion at L5-S1 and noted a previous history of disc herniation. It noted no significant spinal
canal or foraminal narrowing and unremarkable soft tissues.
In a report dated October 29, 2007, Dr. Rosemblat stated:
“The patient returns today for follow-up. The MRI [scan] of the lumbar spine
showed some disc degeneration at L4 and L5, but no disc herniation. The
neurological and musculoskeletal examinations are improved. He was told to
continue with physical therapy and out of work for a couple of more weeks.”

1

The record indicates that the employing establishment issued appellant a Form CA-16. The Board has held that
where an employing establishment properly executes a Form CA-16 which authorizes medical treatment or a
medical examination as a result of an employee’s claim of sustaining an employment-related injury, the Form CA16 creates a contractual obligation, which does not involve the employee directly, to pay for the cost of the
examination or treatment regardless of the action taken on the claim. Elaine Kreymborg, 41 ECAB 256 (1989). The
Office did not address this matter in its decision.

2

By decision dated January 24, 2008, the Office denied appellant’s claim, finding that he
failed to submit sufficient medical evidence in support of his claim that he sustained a lower
back injury in the performance of duty on October 12, 2007.
On February 3, 2008 appellant requested reconsideration. By decision dated April 22,
2008, the Office denied modification of its prior decision.
On May 9, 2008 appellant requested reconsideration. He contended that the Office did
not consider all of the circumstances pertaining to his October 12, 2007 work injury or describe
in sufficient detail the activities he was engaged in at the time he was injured. Appellant stated
that on the date of his injury he was conducting timed shooting events that included shooting
from prone, kneeling and standing firing positions. He depicted drills which included running,
firing and maneuvering in quick repetition, rising from a prone position, then falling down and
getting up again, while firing heavy guns. Appellant related that he began to experience lower
back pains when he lifted himself and his weapon -- a Thompson submachine gun -- from the
ground to run, fire and maneuver. He stated that the pain got progressively worse while
standing. Appellant also stated that the Office relied on incorrect legal authority in its decisions
denying his claim.
Appellant submitted physical therapy notes dated November 7 to 28, 2007 in support of
his request.
By decision dated July 28, 2008, the Office denied appellant’s application for review on
the grounds that it neither raised substantive legal questions nor included new and relevant
evidence sufficient to require the Office to review its prior decision.
LEGAL PRECEDENT -- ISSUE 1
An employee seeking benefits under the Federal Employees’ Compensation Act2 has the
burden of establishing that the essential elements of his or her claim including the fact that the
individual is an “employee of the United States” within the meaning of the Act, that the claim was
timely filed within the applicable time limitation period of the Act, that an injury was sustained in
the performance of duty as alleged and that any disability and/or specific condition for which
compensation is claimed are causally related to the employment injury.3 These are the essential
elements of each and every compensation claim regardless of whether the claim is predicated upon
a traumatic injury or an occupational disease.4
To determine whether a federal employee has sustained a traumatic injury in the
performance of duty, it must first be determined whether a “fact of injury” has been established.
First, the employee must submit sufficient evidence to establish that he or she actually
experienced the employment incident at the time, place and in the manner alleged.5 Second, the
2

5 U.S.C. §§ 8101-8193.

3

Joe D. Cameron, 41 ECAB 153 (1989); Elaine Pendleton, 40 ECAB 1143 (1989).

4

Victor J. Woodhams, 41 ECAB 345 (1989).

5

John J. Carlone, 41 ECAB 354 (1989).

3

employee must submit sufficient evidence, generally only in the form of medical evidence, to
establish that the employment incident caused a personal injury.6 The medical evidence required
to establish causal relationship is usually rationalized medical evidence. Rationalized medical
opinion evidence is medical evidence which includes a physician’s rationalized opinion on the
issue of whether there is a causal relationship between the claimant’s diagnosed condition and
the implicated employment factors. The opinion of the physician must be based on a complete
factual and medical background of the claimant, must be one of reasonable medical certainty,
and must be supported by medical rationale explaining the nature of the relationship between the
diagnosed condition and the specific employment factors identified by the claimant.7
The Board has held that the mere fact that a condition manifests itself during a period of
employment does not raise an inference that there is a causal relationship between the two.8
An award of compensation may not be based on surmise, conjecture or speculation.
Neither the fact that appellant’s condition became apparent during a period of employment nor is
the belief that her condition was caused, precipitated or aggravated by his employment sufficient
to establish causal relationship.9 Causal relationship must be established by rationalized medical
opinion evidence and appellant failed to submit such evidence.
ANALYSIS -- ISSUE 1
The Office accepted that appellant experienced lower back pain while conducting firearms
training on October 12, 2007. The question of whether an employment incident caused a personal
injury can only be established by probative medical evidence.10 Appellant has not submitted
rationalized, probative medical evidence to establish that the October 12, 2007 employment
incident caused a personal injury.
Appellant submitted reports from Dr. Rosemblat, who related that appellant experienced
pain in his lower back during training exercise on October 12, 2007, which radiated down to his
hamstrings. Dr. Rosemblat stated findings on examination and diagnosed lumbar strain and
sacroiliac dysfunction. He stated that appellant noted difficulty sitting, standing and walking and
felt stiffness in his lower back. Dr. Rosemblat had appellant undergo an MRI scan an
October 18, 2007 which revealed a small central disc protrusion at L5-S1, with a previous
history of disc herniation but no current findings of herniation. The MRI scan indicated no
significant spinal canal or forarninal narrowing and unremarkable soft tissues.
The weight of medical opinion is determined by the opportunity for and thoroughness of
examination, the accuracy and completeness of physician’s knowledge of the facts of the case,
6

Id. For a definition of the term “injury,” see 20 C.F.R. § 10.5(a)(14).

7

Id.

8

See Joe T. Williams, 44 ECAB 518, 521 (1993).

9

Id.

10

John J. Carlone, supra note 5.

4

the medical history provided the care of analysis manifested and the medical rationale expressed
in support of stated conclusions.11 Although Dr. Rosemblat’s reports presented diagnoses of
appellant’s condition, they did not adequately address how this condition was causally related to
the October 12, 2007 work incident. His reports did not explain how medically appellant would
have sustained a lower back injury because he was engaged in firearms training exercises. There
is insufficient rationalized evidence in the record that appellant’s lower back injury was work
related. Therefore, he failed to provide a medical report from a physician that explains how the
work incident of October 12, 2007 caused or contributed to the claimed lower back injury.
The Office advised appellant of the evidence required to establish his claim; however,
appellant failed to submit such evidence. Appellant did not provide a medical opinion which
describes or explains the medical process through which the October 12, 2007 work accident
would have caused the claimed injury. Accordingly, he did not establish that he sustained a
lower back injury in the performance of duty. The Office properly denied appellant’s claim for
compensation.
LEGAL PRECEDENT -- ISSUE 2
Under 20 C.F.R. § 10.606(b), a claimant may obtain review of the merits of his or her
claim by showing that the Office erroneously applied or interpreted a specific point of law; by
advancing a relevant legal argument not previously considered by the Office; or by constituting
relevant and pertinent evidence not previously considered by the Office.12 Evidence that repeats
or duplicates evidence already in the case record has no evidentiary value and does not constitute
a basis for reopening a case.13
ANALYSIS -- ISSUE 2
In the present case, appellant has not shown that the Office erroneously applied or
interpreted a specific point of law; he has not advanced a relevant legal argument not previously
considered by the Office; and he has not submitted relevant and pertinent evidence not
previously considered by the Office. In his request letter, he described the activities which
caused his claimed lower back injury in greater detail. Appellant expanded on how he believed
his work duties as a firearms instructor resulted in lower back pain. The Office, however, has
accepted that he experienced lower back pain while conducting firearms training on
October 12, 2007. Appellant did not submit any evidence or legal argument which addressed the
relevant issue of whether he submitted rationalized, probative medical evidence sufficient to
establish that the October 12, 2007 employment incident caused a personal injury. The
November 2007 physical therapy notes carry no probative weight with regard to the issue at bar
because they do not address appellant’s claimed condition and are not attributable to a physician.
A physical therapist is not a “physician” within the meaning of section 8101(2) of the Act and
cannot render a medical opinion.14 The Board has held that the submission of evidence which
11

See Anna C. Leanza, 48 ECAB 115 (1996).

12

20 C.F.R. § 10.606(b)(1); see generally 5 U.S.C. § 8128(a).

13

Howard A. Williams, 45 ECAB 853 (1994).

14

Barbara J. Williams, 40 ECAB 649 (1989).

5

does not address the particular issue involved in the case does not constitute a basis for reopening
the claim.15 Appellant’s reconsideration request failed to show that the Office erroneously
applied or interpreted a point of law nor did it advance a point of law or fact not previously
considered by the Office. The Office did not abuse its discretion in refusing to reopen
appellant’s claim for a review on the merits.16
CONCLUSION
The Board finds that appellant has failed to establish that he sustained a lower back injury
in the performance of duty. The Board finds that the Office properly refused to reopen
appellant’s case for reconsideration on the merits of her claim under 5 U.S.C. § 8128(a).
ORDER
IT IS HEREBY ORDERED THAT the January 24, April 22 and July 28, 2008
decisions of the Office of Workers’ Compensation Programs be affirmed.
Issued: March 10, 2009
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

15

See David J. McDonald, 50 ECAB 185 (1998).

16

The Board notes that appellant submitted additional evidence to the record following the April 12, 2004 Office
decision. The Board’s jurisdiction is limited to a review of evidence which was before the Office at the time of its
final review. 20 C.F.R. § 501(c).

6

